DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Woning (WO 2016/045975) (submitted by Applicant).
	Regarding claim 1, Van Der Woning discloses a system for dispensing a liquid dose into a liquid supply line, the system comprising: a reservoir chamber (12) for receiving a liquid dose, said reservoir chamber in fluid flow connection with a liquid supply line via a first valve (18); a measuring chamber (14) arranged in fluid flow connection with the reservoir chamber, the measuring chamber having a sensor (26, 28, 42) for outputting a signal indicative of a volume of liquid in said measuring chamber; and a processor (30) to control the operation of the first valve, based on the signal from the sensor (page 14, lines 22-28).
Regarding claim 2, Van Der Woning discloses the sensor is configured to detect a level of liquid in the measuring chamber.  (page 4, lines 15-20)
Regarding claim 3, Van Der Woning discloses that the sensor is configured to detect a change of volume of the liquid in the measuring chamber.  (page 4, lines 15-20)
Regarding claim 4, Van Der Woning discloses that the sensor is configured to detect a physical property (volume) in the measuring chamber.  (page 4, lines 15-20)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning as applied to claim 1 above, and further in view of Keyes, et al. (“Keyes”) (U.S. Pat. 5,680,960).
Regarding claim 5, Van Der Woning discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent in regards to the sensor comprising a transmitter/receiver pair arranged on a wall of the measuring chamber.
Keyes discloses a volumetric fluid dispensing apparatus with a measuring chamber (fill tube 36) with a pair of optical-level sensors (32, 34) arranged on its wall communicating to a processor (controller).   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Van Der Woning’s sensor with Keyes’ pair of optical sensors, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results 
Regarding claim 6, the combination discloses that the sensor is an electro-optical sensor to detect a level of liquid in the measuring chamber.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning and Keyes as applied to claim 6 above, and further in view of Kandiyeli, et al. (“Kandiyeli”) (U.S. Pub. 2008/0012157).
Regarding claim 7, the combination discloses that the sensor is an electro-optical sensor but is silent that it is configured to provide a spectroscopic reading of the liquid in the measuring chamber.  Kandiyeli discloses a system for delivering chemicals and teaches that a “sensor may be a liquid level sensor, a concentration sensor, and combinations thereof.” (¶ [0019]) and that that concentration sensors may be based on spectroscopic measurements and in response to spectroscopic sensor signal, valves may be controlled (¶ [0019]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Van Der Woning’s sensor with Kandiyeli’s spectroscopic sensor, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning and Keyes as applied to claim 6 above, and further in view of Randall, Jr., et al. (“Randall, Jr.) (U.S. Pat. 5,090,594).
Regarding claim 8, the combination discloses electro-optical sensors arranged on the wall of the measuring chamber but is silent that the sensor is connected to the wall of the measuring chamber by an electro-optical fiber.
Randall, Jr. discloses a volumetric fluid dispensing apparatus with electro-optical fiber level sensors (82, 84, 86, 88) connected to the wall of a measuring chamber (12).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s pair of optical sensors with fiber optic sensors, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B) and “these type of sensors have no moving parts in contact with the fluid.  Additionally, materials used in the construction of fiber optic level sensors provide compatibility with the broad range of liquids.”  (Randall, Jr.: col. 4, lines 5-11)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning as applied to claim 1 above, and further in view of Fava, et al. (“Fava”) (U.S. Pub. 2010/0181235).
Regarding claim 9, Van Der Woning discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent in regards to the sensor comprises an acoustic sensor.
Fava discloses a fluid dispenser with a measuring chamber (buffer chamber 2) with a liquid level measuring sensor comprising an “ultrasound-type level measuring device, or other acoustic signal” (¶ [0029]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning as applied to claim 1 above, and further in view of Conroy, et al. (“Conroy”) (U.S. Pub. 2015/0297776).
Regarding claim 10, Van Der Woning discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent that the sensor comprises a Hall effect sensor.
Conroy discloses a liquid level sensor (title) and teaches (¶ [0115]) that a liquid level sensor may be: “such as an electrical (e.g. conductive, capacitive transmitters to measure the cumulative capacitance which is a function of the amount of liquid and is based on the liquid's dielectric constant, resistive), magnetic (e.g. Hall effect sensor or Hall effect switch), mechanical (e.g. liquid level float that triggers a switch, physical switch, strain gauge), optical (e.g. imaging sensor, liquid level float plus imaging sensor) liquid level sensor”.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the Van Der Woning’s level sensor with Hall effect sensor(s), since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).


Regarding claim 11, Van Der Woning discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent that the sensor comprises a pressure sensor.
Conroy discloses a liquid level sensor (title) and teaches (¶ [0115]) that a liquid level sensor may be: “such as an electrical (e.g. conductive, capacitive transmitters to measure the cumulative capacitance which is a function of the amount of liquid and is based on the liquid's dielectric constant, resistive), magnetic (e.g. Hall effect sensor or Hall effect switch), mechanical (e.g. liquid level float that triggers a switch, physical switch, strain gauge), optical (e.g. imaging sensor, liquid level float plus imaging sensor) liquid level sensor, hydrostatic sensors (e.g. displacers, bubblers, differential pressure transmitter) to measure the pressure of the liquid, load cells to measure the mass in the package, electromagnetic transceivers that transmit an EM signal at the surface of the liquid which reflects back to its receiver with a time delay that is used to calculate the liquid level (EM could be ultrasonic, laser, radar, etc. depending on the wavelength of the EM signal that is sent and received), or any other liquid level sensor.”
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the Van Der Woning’s sensors with a pressure level sensor, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning as applied to claim 1 above, and further in view of Haring, et al. (“Haring”) (U.S. Pat. 5,896,900).
Regarding claim 12, Van Der Woning discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) and further explains “The minimum level sensor 26 may comprise a contact sensor 28 that is arranged at or near the receiving element 24 of the valve 20. Said contact sensor 28 is configured to detect a contact of the float 22 with the valve 20/the receiving element 24. As soon as a contact of the float 22 with the valve 20 is detected by means of the contact sensor 28, the minimum level sensor 26 will generate a signal which is herein denoted as reference signal” (page 14, lines 10-15) but is silent that the shape of the float is a disk.
Haring discloses a fluid dispenser for filling a liquid volume into receptacles with a measuring chamber (23) with a liquid level measuring sensor (27) comprising a disc-shaped float (29).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Van Der Woning level sensor with Haring’s level probe with floatable disc, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning as applied to claim 1 above, and further in view of Proulx (U.S. Pub. 2005/0269368).
Regarding claim 13, Van Der Woning discloses a measuring chamber (14), the measuring chamber having a sensor (26, 28, 42) for outputting a signal indicative of a volume of liquid in said measuring chamber.  Van Der Woning is silent regarding an expandable balloon located within the measuring chamber and configured to expand or contract according to a change in a level of liquid in the measuring chamber.
.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning as applied to claim 1 above, and further in view of Gutteridge (U.S. Pat. 6,332,559).
Regarding claim 14, Van der Woning discloses that the controller controls the valve based on a signal from the sensor but does not disclose a liquid dose container in fluid flow connection through a second valve to the reservoir chamber; wherein the processor is to control the second valve based on a the signal from the sensor.  Gutteridge discloses a liquor dispensing system provided for accurately dispensing a standard volume with multiple liquid dose containers (72, 74, 76) in fluid flow connection through a plurality of valves (Fig. 2: 56) to a reservoir; wherein a controller (30) controls the valves based on a signal from a level sensor (col. 6, lines 37-35).
Therefore, it have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Gutteridge’s multiple liquid dose containers and multiple valves controlled by the controller and sensors to allow a user to specify a different type of liquid to be dispensed.  (Gutteridge: col. 5, lines 55-56)
Regarding claim 15, Van Der Woning, as modified by Gutteridge, discloses that the processor is operative to open the second valve to allow liquid to flow from the liquid dose container into the reservoir chamber; and when the volume of liquid in the measuring chamber decreases by an amount equal to a desired dose, the processor is operative to shut the second valve to stop liquid flow from the liquid dose container to the reservoir chamber.   (Gutteridge: col. 6, lines 12-42)
Regarding claim 16, Van Der Woning, as modified by Gutteridge, discloses that the processor is operative to open the first valve to allow liquid to flow from the reservoir chamber into the liquid supply line; and when the volume of liquid in the measuring chamber decreases by an amount equal to the desired dose, the processor is operative to shut the first valve to stop liquid flow from the reservoir chamber to the liquid supply line.  (Gutteridge: col. 6, lines 43-49)
Regarding claim 17, Van Der Woning, as modified by Gutteridge, discloses a plurality (Gutteridge: Fig. 2: 72, 74, 76) of liquid dose containers, each liquid dose container connected by a valve (Gutteridge: Fig. 2: 56) to said reservoir chamber for mixing a plurality of liquid doses.
Regarding claim 18, Van Der Woning, as modified by Gutteridge, discloses multiple chambers (Gutteridge: Fig. 2: 12) in fluid flow connection with said reservoir chamber via multiple valves; wherein the processor is to control the valves and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize a chamber as a maintenance chamber reduce the number of separate specialized parts (Gutteridge: col. 7, lines 6-7).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning in view of Conroy, et al. (“Conroy”) (U.S. Pub. 2015/0297776).

Regarding claim 19, Van Der Woning discloses a system for dispensing a liquid dose into a liquid supply line, the system comprising: a reservoir chamber (12) for receiving a liquid dose, said reservoir chamber in fluid flow connection with a liquid supply line via a valve (18); a measuring chamber (14) arranged in fluid flow connection with the reservoir chamber, the measuring chamber having a sensor (26, 28, 42) for outputting a signal indicative of a volume of liquid in said measuring chamber; and a processor (30) to selectively open the valve based on the signal received from the sensor (page 14, lines 22-28) corresponding to a change of level in the measuring chamber.
Van Der Woning discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent that the sensor comprises a pressure sensor.
Conroy discloses a liquid level sensor (title) and teaches (¶ [0115]) that a liquid level sensor may be: “such as an electrical (e.g. conductive, capacitive transmitters to measure the cumulative capacitance which is a function of the amount of liquid and is based on the liquid's dielectric constant, resistive), magnetic (e.g. Hall effect sensor or Hall effect switch), mechanical (e.g. liquid level float that triggers a switch, physical switch, strain gauge), optical (e.g. imaging sensor, liquid level float plus imaging sensor) liquid level sensor, hydrostatic sensors (e.g. displacers, bubblers, differential pressure transmitter) to measure the pressure of the liquid, load cells to measure the mass in the package, electromagnetic transceivers that transmit an EM signal at the surface of the liquid which reflects back to its receiver with a time delay that is used to calculate the liquid level (EM could be ultrasonic, laser, radar, etc. depending on the wavelength of the EM signal that is sent and received), or any other liquid level sensor.”
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning and Conroy as applied to claim 19 above, and further in view of Phallen, et al. (“Phallen”) (U.S. Pub. 2007/0187438).
Regarding claim 20, Van Der Woning discloses “the control unit (30) is further configured to calculate, based on the reference time and a flow rate of the pump (16), a liquid volume within the main vessel (12) and/or a total liquid volume within the main vessel (12) and the reference vessel (14) together” (abstract) and further discloses a pressure sensor, as modified by Conroy above, but is silent in regards to the processor determining a volume flow rate of the liquid supply line based on the signal from the pressure sensor.
Phallen discloses a digital flow control assembly for controlling volumetric flow rate of fluids and teaches in ¶ [0102] that a controller may be used to determine volumetric flow rate by placing a pressure sensor on each side of a single flow restricting orifice and reading the pressure differential.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Phallen’s teaching of flow rate calculation using the processor and sensors to increase the rational and useful range by two or three times over conventional configurations (Phallen: ¶ [0102])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quick, Jr., et al. (U.S. Pat. 5,109,347) discloses a computerized volumetric dispensing system which is compelling relative to the Applicant’s invention.  Other compelling prior art can be found on form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754